147 N.J. 374 (1997)
687 A.2d 1007
IN THE MATTER OF JACOBY & MEYERS, A LAW FIRM.
The Supreme Court of New Jersey.
February 5, 1997.

ORDER
The Disciplinary Review Board on June 4, 1996, having filed with the Court its decision concluding that the law firm of JACOBY & MEYERS should be reprimanded and pay a fine in the amount of $10,000 to the Disciplinary Oversight Committee for failing to process funds received in connection with New Jersey legal matters through an attorney trust account maintained in an approved New Jersey financial institution, in violation of RPC 1.15 and Rule 1:21-6;
And the Court having granted the petitions for review filed by the Office of Attorney Ethics and by respondent;
And at oral argument of this matter, counsel for respondent having acknowledged that respondent was not contesting the determination that a reprimand of the firm was warranted;
And good cause appearing;
It is ORDERED that the law firm of JACOBY & MEYERS is hereby reprimanded; and it is further
ORDERED that the Court declines to impose a fine on respondent; and it is further
*375 ORDERED that the entire record of this matter be made a permanent part of respondent's file as a law firm practicing law in this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.